Citation Nr: 1545928	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Boston, Massachusetts, currently has jurisdiction over his VA claims folder.

The TDIU claim was not formally adjudicated below.  Nevertheless, the Board has determined that this issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his September 2015 hearing that there were outstanding VA treatment records that were not on file from the facility in Providence, Rhode Island.  See Transcript p. 5.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Veteran was accorded a VA examination which evaluated his pes planus in June 2009.  However, at his September 2015 hearing he indicated that the disability had increased in severity since that examination, and that a new examination was desired.  See Transcript pp. 2-4.  As such, another VA examination is required.  VAOPGCPREC 11-95 (April 7, 1995).  Thus, a remand is also required to accord the Veteran a new examination of his service-connected pes planus.  

In regard to the TDIU claim, the Board notes that resolution of the pes planus claim may affect the Veteran's entitlement to this benefit.  As such, these issues are inextricably intertwined; and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the pes planus claim has been completed.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his bilateral pes planus since July 2009.  Even if the Veteran does not respond, determine if there are any treatment records for the pertinent period at the VA medical facility in Providence, Rhode Island, as indicated by the Veteran at his September 2015 hearing.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his pes planus symptoms; and the impact of this condition and his other service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Send the Veteran a VA Form 21-8940 and request that he complete and return the form.

4.  Afford the Veteran a VA examination to evaluate the current nature and severity of his service-connected bilateral pes planus.  The claims folder should be made available to the examiner for review before the examination.  In addition, the examiner must:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  
(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.

A complete rationale for any opinion expressed should be provided.  

5.  Then readjudicate the appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

